        Case 06-60001                 Filed 03/28/21             Entered 03/28/21 20:46:02                        Doc# 69           Page 1 of 2
                                                              United States Bankruptcy Court
                                                                     District of Alaska
In re:                                                                                                                 Case No. 06-60001-
PACER Fee Exemption Requests                                                                                           Chapter
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 097--3                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Mar 26, 2021                                               Form ID: pdfcrs                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 28, 2021:
Recip ID                 Recipient Name and Address
                       + Michael DeLeo, 10900 NE 4th Street, Suite 1850, Bellevue, WA 98004-8341

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: USTPREGION18.SE.ECF@USDOJ.GOV
                                                                                        Mar 27 2021 04:22:00      Office of the U.S. Trustee, 700 Stewart Street,
                                                                                                                  Suite 5103, Seattle, WA 98101-4438

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 28, 2021                                            Signature:           /s/Joseph Speetjens
Case 06-60001      Filed 03/28/21    Entered 03/28/21 20:46:02         Doc# 69     Page 2 of 2

                           UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF ALASKA

    In the matter of:                               Misc. Case No. 06-60001


    REQUEST FOR EXEMPTION FROM
    PACER FEES


                    ORDER GRANTING EXEMPTION FROM PACER FEES

          On the court’s own motion, and in light of the enactment of the Small Business

   Reorganization Act of 2019 (Subchapter V),

          IT IS ORDERED that the following Pacer fee exemption is granted:

                  Party Exempt:                        Michael DeLeo
                                                       10900 NE 4th Street, Suite 1850
                                                       Bellevue, Washington 98004

                  Starting Date of Exemption:          April 1, 2021

                  Ending Date of Exemption:            Upon further order of this court

                  Purpose of Exemption:                Mr. DeLeo is a Subchapter V trustee for this
                                                       district


          DATED: March 26, 2021.

                                                       BY THE COURT


                                                       /s/ Gary Spraker
                                                       GARY SPRAKER
                                                       United States Bankruptcy Judge

   Serve: Michael DeLeo
          Janet Stafford, Clerk of Court
          P. Gingras, Financial Administrator
          PACER Service Center, via email (pacer@psc.uscourts.gov)
